Citation Nr: 1502328	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial evaluation for skin cancer.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971. 

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denying service connection for bilateral hearing loss and hypertension.  The appeal also arises from a July 2012 Decision Review Officer (DRO) decision granting service connection and assigning an initial 30 percent rating for PTSD, and granting service connection and assigning a noncompensable initial evaluation for residuals of skin cancer.  By an August 2013 decision, a DRO granted an increased rating to 50 percent for PTSD effective from July 19, 2013.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA. 


FINDINGS OF FACT

1.  In an August 2013 signed, written statement, the Veteran indicated his desire to withdraw his appeals for a higher initial evaluation for PTSD, for a compensable initial evaluation for skin cancer, and for service connection for hypertension.  

2.  The appealed claim for service connection for tinnitus has been granted. 

3.  Current hearing loss disability is not established due to failure of the Veteran to cooperate in obtaining valid results upon VA examinations for hearing loss.  

4.  Prior hearing loss testing including upon service separation and upon recent private testing are not probative, based on unreliability of testing responses.  

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal for a higher initial evaluation for PTSD with depressive disorder, for a compensable initial evaluation for skin cancer, and for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The appealed claim for service connection for tinnitus is dismissed.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 20.201 (2014).

3.  For both ears, the criteria for service connection for hearing loss disability are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Issues

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

By a signed, written statement submitted in November 2013 in reply to an RO letter informing of scheduling a requested videoconference hearing, the Veteran informed that "all current appeals have been satisfied." (emphasis in original)  In a signed attachment to that reply, the Veteran explained that the recent VA decision satisfied all issues "except for my hearing loss & tinnitus which was (sic) in my original claim - 2008-09."  This statement followed an August 2013 Decision Review Officer (DRO) decision which granted an increased evaluation for PTSD to 50 percent disabling.  

The Veteran did not thereafter submit any statement indicating that he did not desire to withdraw these claims.  (The Veteran did not appear for a scheduled videoconference hearing in December 2013, and provided no reason for failing to appear.)  Thus, the Veteran has effectively withdrawn his appeals of his claims for entitlement to a higher initial evaluation for PTSD, entitlement to a compensable initial evaluation for skin cancer, and entitlement to service connection for hypertension.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Accordingly, the appeal as to these issues must be dismissed.

Additionally, the appealed claim of entitlement to service connection for tinnitus was fully satisfied by the June 2012 DRO decision granting service connection for tinnitus.  There is thus no remaining disagreement with any determination of fact or law as to that claim, and thus no case in controversy for appellate consideration.  38 C.F.R. § 20.101.  The appeal of the claim of entitlement to service connection for tinnitus must thus also be dismissed.  

II. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a February 2010 letter.

The duty to assist has also been met.  The Veteran's service treatment records have been obtained.  All available post-service medical evidence identified by the Veteran has been sought, and evidence obtained was associated with the record.  There is no indication that required efforts were not made to obtain relevant records.  The Veteran was also adequately informed, including the appealed rating action and by a June 2012 statement of the case, of what records were or were not obtained.  Social Security Administration (SSA) records were also sought, but a July 2013 reply from the SSA National Records Center informed that the Veteran's medical records were not available from SSA because they had been destroyed.  Therefore, further development to obtain those records was not undertaken. 

The Veteran was afforded the opportunity to submit medical statements to support his claim, and he did so including by submission of a private audiology examination, as discussed below.  

The Veteran was afforded two VA examinations to address his claimed hearing loss, but these produced no valid results due to the Veteran's inconsistent and hence unreliable responses during testing.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Thus, VA's capacity to afford the Veteran examinations in furtherance of the Veteran's claim is inherently limited by the extent of the Veteran's cooperation with those examinations.  The Board finds that in this case the VA has exhausted and thus fulfilled its responsibility to afford the Veteran an examination, by the May 2010 and June 2012 examinations which failed to elicit valid testing responses from the Veteran, through no fault of the examiners.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the hearing loss claim.  The Veteran had requested a video conference hearing before a Veterans Law Judge of the Board.  However, a video conference hearing was scheduled in December 2013 and he was appropriately notified of that hearing.  He failed to appear for that hearing and provided no reason for failing to appear.  Hence, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d).  The Board is also unaware of any additional evidence that could reasonably be obtained to substantiate the hearing loss claim.

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to the hearing loss claim adjudicated herein. 

Accordingly, the Board will address the merits of the claim.

III.  Hearing Loss Claim

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Board has carefully considered the facts presented, but ultimately finds that a claim for service connection for hearing loss in either ear must be denied based on the absence of credible evidence supporting the presence of current hearing loss disability, and absence of credible evidence of sensory neural hearing loss within the first post-service year.  

The Veteran's service separation examination in June 1971 provides an indication that the Veteran may have sustained hearing loss in service.  Upon that audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ


June 1971
500
1000
2000
3000
4000
RIGHT
- 
15
15
-
15
LEFT
-
20
20
-
25

(There is no indication why readings were not taken at 500 hertz.)

These readings appear to reflect a hearing acuity shift from readings taken just months earlier in February 1971.  Upon that earlier audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ


June 1971
500
1000
2000
3000
4000
RIGHT
10
10
5
-
5
LEFT
10
10
10
-
5

The Veteran was accordingly afforded a VA audiology examination for compensation purposes in May 2010.  However, at that examination, the examiner concluded that "no results were considered of good reliability and worthy of submission for rating purposes."  The examiner provided the following clear reasons for that conclusion: 1) Poor agreement between volitional thresholds for spondee words and pure tone air conduction signals (greater than 20 dB); 2) Poor agreement between ascending and descending threshold determination technique for pure tone air conduction signals (greater than 15 dB); 3) At 45 dBHL talk-over to both ears, following threshold search for spondee words, startle response was elicited/observed; 4) No change in characteristic of responses following reinstruction.
 
The examiner thus used multiple methods to confirm that responses elicited from the Veteran during testing, including during repeated testing, were so inconsistent as to be unreliable.  

Subsequently, the Veteran submitted a private September 2010 audiology evaluation with recorded pure tone testing indicating hearing loss in each ear.  That private examiner then opined that the Veteran's "significant permanent hearing impairment in both ears" was "due to his military experience."  The examiner did not indicate the basis for arriving at that conclusion, and provided no analysis to support it.  

In light of the submitted private audiology evaluation, the Veteran was afforded the opportunity of a second VA audiology examination in June 2012, conducted by a different audiologist than the May 2010 VA examiner.  Once again, however, the audiologist concluded that the results were unreliable and hence were not submitted for rating purposes.  The examiner explained as follows:

Poor SRT/PTA inter-test agreement [in both ears].  Many half word and labored responses given in SRT.  Pure tone thresholds are not consistent with speech thresholds and are believed to be suprathreshold.  Veteran responded to instructions [at] 45 dbHL through the talk forward.  Veteran was reinstructed many times with no change in response.  Therefore, results are not considered valid, reliable or consistent.  

Thus, in short, both the September 2010 and June 2012 examiners noted that the Veteran was responsive to verbal statements or instructions in contradiction to responses during testing, and testing results were inconsistent between tests and upon repeated testing, all indicating that the Veteran was not presenting valid testing responses.  

Based on the Veteran's failure to provide valid testing responses at the VA examinations, the Board cannot consider the private audiology testing results credible, based on inconsistency of the results at the VA examinations as well as the Veteran's inherent self-interest in presenting significant hearing loss.  Caluza.  The Board thus finds the private examination conclusions non-probative, as based on inaccurate or unreliable factual premises; that is, whether the examination results are reliable.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Similarly, in light of the notable hearing loss shifts over the short interval between February 1971 and June 1971 and the unreliability of the Veteran's current testing responses, the Board finds it unlikely that the June 1971 testing reflects accurately the Veteran's hearing acuity at that time.

The Veteran's own contentions regarding current hearing loss or hearing loss related to service are similarly without credibility, since the Veteran has amply demonstrated at the recent VA examinations that he cannot be relied upon to provide accurate, non-contradictory responses regarding his hearing loss.  Caluza.  

Reviewing the record as a whole, the Boards find that there is no competent, credible evidence of current hearing loss disability or reliable evidence indicating hearing loss related to service.  The criteria for service connection for hearing loss are thus not met for either ear, with the preponderance of the evidence against hearing loss disability being present in the first year post service or currently.  Hence, service connection on direct or first-year-post-service presumptive bases cannot be sustained for either ear.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  


ORDER

The appeal for entitlement to a higher initial rating for PTSD is dismissed. 

The appeal for entitlement to a compensable initial rating for skin cancer is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.  

The appeal for entitlement to service connection for tinnitus is dismissed. 

Service connection for hearing loss in each ear is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


